Citation Nr: 1519406	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-22 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disorders. 

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include due to a qualifying chronic disability and/or secondary to service-connected PTSD.

3.  Entitlement to service connection for a right upper extremity disorder, to include as due to a qualifying chronic disability. 

4.  Entitlement to an evaluation in excess of 30 percent for service-connected PTSD. 

5.  Entitlement to an increased evaluation for service-connected peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to July 5, 2012, and 20 percent thereafter. 

6.  Entitlement to an increased evaluation for service-connected peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling prior to July 5, 2012, and 20 percent thereafter. 

7.  Entitlement to an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.  

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1988 to August 1992.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from May 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in Des Moines, Iowa.  

In January 2015, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for a psychiatric disorder and OSA; increased evaluations for PTSD, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left upper extremity; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations.   

2.  Resolving all doubt in favor of the Veteran, the Veteran's peripheral neuropathy of the right upper extremity is of unknown etiology.   


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, peripheral neuropathy of the right upper extremity is a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting entitlement to service connection for the claimed disability, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

The record reflects that the Veteran served in Southwest Asia during the Persian Gulf War era.  Accordingly, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation, and service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The relevant evidence includes an April 2010 VA addendum examination report showing right carpal tunnel syndrome was due to repetitive use, chronic use, or overuse.  Notably, the examiner indicated that peripheral neuropathy of the other extremities was a diagnosable illness due to unknown etiology.  Review of the treatment records showed references to neuropathy of the upper and lower extremities with superimposed right carpal tunnel syndrome and also bilateral carpal tunnel syndrome.  See e.g. November 2009 and August 2011 VA treatment records.  A July 2010 VA examination report noted that EMG studies demonstrated carpal tunnel syndrome or median neuropathy of the right upper extremity in addition to the underlying peripheral neuropathy that affects the other three extremities.  The examiner found that the Veteran's right upper extremity had both the neuropathy that is the same as the other three extremities, in addition, to carpal tunnel syndrome on the right.  It was noted that the presence of his carpal tunnel syndrome on the right upper extremity did not preclude the existence of additional neuropathy to the right upper extremity that was affecting the extremities.  In August 2012, electrophysiological studies showed right carpal tunnel syndrome.  Later, in August 2012 the Veteran was diagnosed with both bilateral carpal tunnel syndrome and bilateral peripheral neuropathy of the upper extremity.  A July 2012 VA orthopedic surgery record (which was later signed off by two clinicians:  a surgical resident and an M.D. in September 2012) noted an assessment of bilateral upper extremity distal neuropathy of unknown etiology, and also noted that the Veteran was treated with injections for his carpal tunnel syndrome which did not help with his symptoms.  The clinician noted that it was unclear whether he had nerve entrapment at the carpal tunnel or in his bilateral upper extremities.

Based on the evidence the Board finds that service connection for peripheral neuropathy of the right upper extremity as a qualifying chronic disability is warranted.  Notably, the RO granted service connection for peripheral neuropathy of the left upper extremity and bilateral lower extremity due to undiagnosed illness based on the April 2010 VA addendum report; the Board can find no way in which to distinguish the right upper extremity as the carpal tunnel was noted to be superimposed.  In keeping with VA's grant of service connection of peripheral neuropathy of the other three extremities and with the applicable regulations, and affording the Veteran all benefit of the doubt; service connection for peripheral neuropathy of the right upper extremity is granted.   


ORDER

Service connection for peripheral neuropathy of the right upper extremity is granted. 


REMAND

With regard to the increased evaluation claims for peripheral neuropathy, remand is required for VA records and a current examination.  The Veteran testified at his January 2015 hearing that he was going to see a VA neurologist in February 2015.  Review of the record reveals that VA treatment records dated only through September 2014 have been obtained.  On remand, all outstanding VA treatment records must be obtained.  Additionally, based on comparison of the Veteran's testimony at his hearing regarding his symptoms and his last VA examination in June 2013, the Board finds that his symptoms may have worsened in severity since he was last evaluated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, he should be afforded an updated examination to determine the current severity of his neurological disabilities.                                                                      

Regarding the claim for service connection for OSA, remand is required for an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  The Veteran essentially contends that he has OSA due to an undiagnosed illness, secondary to service-connected PTSD, or due to symptom onset during service with continuing symptoms since that time.  His wife has also stated that she observed that the Veteran had symptoms ever since service.  The Veteran was afforded an examination in June 2013, the report of which noted that the Veteran's OSA was less likely as not due to service.  In support of that opinion, the examiner cited to medical literature and the risk factors for OSA.  The Board finds the examination report is insufficient as the examiner failed to address the secondary claim and the lay statements of record.  On remand, he should be afforded another examination.    

As to the claim for service connection for a psychiatric disability, other than PTSD, remand is required for a clarifying opinion.  The Veteran essentially contends that he had a disability secondary to his other service-connected disorders.  He was afforded an examination in September 2010, the report of which showed a diagnosis of a mood disorder secondary to substance abuse, separate from PTSD, and not caused by PTSD.  Most recently, the Veteran was afforded a PTSD examination in September 2014, the report of which showed no other mental disorder diagnosis other than PTSD.  Due to the disparity in the record, the Veteran should be afforded another examination to determine the nature and etiology of a psychiatric disorder diagnosed during the course of the appeal.     

With regard to the claim for PTSD, remand is required for an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was last afforded an examination in September 2014.  Review of the examination report and the Veteran's testimony from his January 2015 hearing showed that his symptoms may have worsened since that examination.  For example, the examination report did not reflect any difficulties with anger, panic attacks, and short term memory, which the Veteran discussed during his hearing.  Therefore, he should be afforded an examination to determine the current severity of his PTSD. 

Finally, as to the TDIU, insofar as the Veteran's other claims are being remanded for updated examinations, the Veteran should be afforded an updated examination to determine his current functional limitations.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically include those dated from September 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his current OSA.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current OSA is causally or etiologically related to service.  The examiner must address the Veteran and his wife's statements regarding symptoms during and after service and the June 2013 VA examination.

b. The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current OSA is either caused by or permanently aggravated by his service-connected PTSD and/or other service-connected disabilities, including peripheral neuropathy of the bilateral upper and lower extremities, chronic obstructive pulmonary disease, and dermatitis.  

3. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder, other than PTSD, diagnosed during the appeal period.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must first provide an opinion regarding there are any diagnoses of psychiatric disorders other than PTSD.  The examiner must address the September 2010 and September r2014 VA examinations.

b. If there are diagnosed psychiatric disorders, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that each psychiatric disorder, other than PTSD, is causally or etiologically related to service.   

c. If there are diagnosed psychiatric disorders, the examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that each diagnosed disorder is either caused or permanently aggravated by his service-connected PTSD and/or other service-connected disabilities, including peripheral neuropathy of the bilateral upper and lower extremities, chronic obstructive pulmonary disease, and dermatitis.  

4. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature ascertain the severity and manifestations of his peripheral neuropathy of the bilateral lower extremities and left upper extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria as indicated by the relevant Disability Benefits Questionnaire (DBQ).  In particular, the examiner should identify the nerves affected and determine whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.  The examiner should note the functional impairment of the Veteran's service-connected disabilities. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

6. After any additional records are associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of his service-connected disabilities.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.	Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


